Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 15, 2014.  Claims 1-20 are pending.

Claim Objections
Claim 2 and 4 are objected to because of the following informalities: 
Claims 2, 4, 11, 13, 14 and 20 make secondary reference to “the one or more vehicles” and “the vehicles”.  The secondary references should be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the plurality predetermined categories”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously introduced “one or more predetermined categories”.  
Claim 10 recites the limitation “the plurality predetermined categories”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 previously introduced “one or more predetermined categories”.  
Claim 19 recites the limitation “the plurality predetermined categories”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 previously introduced “one or more predetermined categories”.  
Claims 2-9, 11-18 and 20 are rejected for incorporation of the errors of their respective base claim by dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levinson et al., U.S. Patent 9,916,703 B2 (2018).
As to claim 1, Levinson et al. discloses a computer-implemented method for calibrating an autonomous driving system for autonomous driving vehicles, the method comprising: 
receiving, at a cloud server, a vehicle calibration request from a client device over a network, the vehicle calibration request including a set of calibration data collected from one or more vehicles and a first calibration category, wherein the cloud server provides vehicle calibration services for one or more predetermined categories for a plurality of clients over the network (Figure 38, Column 45, Lines 19-30, Column 14, Lines 18-45); 
performing, at the cloud server, a machine-learning operation to train a calibration model associated with the first calibration category based on the set of calibration data, the first category being one of the plurality predetermined categories (Figure 15, Column 23, Lines 22-55); and 
sending, by the cloud server, the calibration model to a destination device, wherein the calibration model is to be deployed to calibrate control commands of an autonomous 
As to claim 2, Levinson et al. discloses the method of claim 1, and further discloses wherein the set of calibration data was collected from the one or more vehicles while the vehicles were driving through various driving environments (Column 6, Lines 27-48, Column 12, Lines 6-67).
As to claim 3, Levinson et al. discloses the method of claim 2, and further discloses wherein the set of calibration data was received at the cloud server from the one or more vehicles automatically without use intervention over the network (Column 32, Lines 1-36).
As to claim 4, Levinson et al. discloses the method of claim 2, and further discloses wherein the one or more vehicles are autonomous driving vehicles, and wherein the set of calibration data includes states of the vehicles and commands issued by an autonomous driving system of the vehicles at different points in time over a period of time (Column 5, Lines 10-45, Column 19, Line 56 – Column 20, Line 13).
As to claim 5, Levinson et al. discloses the method of claim 4, and further discloses wherein each of the states of the vehicles is one of a speed, an acceleration, or a heading angle of the vehicles (Figure 12, Column 20, Line 50 – Column 21, Line 33).
As to claim 6, Levinson et al. discloses the method of claim 4, and further discloses wherein each of the commands issued is one of a throttle command, a brake command, or a steering command (Column 9, Lines 23-41, Column 10, Lines 39-61).
As to claim 8, Levinson et al. discloses the method of claim 1, and further discloses wherein the calibration model is configured to determine a command to be issued to a vehicle based on a current state and an expected state of the vehicle (Column 31, Lines 23-45, Column 42, Lines 4-12).
Claims 10-15 are rejected for the same reasoning as the rejection of claims 1-6.
Claim 17 is rejected for the same reasoning as the rejection of claim 8.
Claims 19-20 are rejected for the same reasoning as the rejection of claims 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levinson et al., U.S. Patent 9,916,703 B2 (2018) in view of Official Notice.
As to claim 7, Levinson et al. discloses the method of claim 1.  The Examiner takes Official Notice that it was well known in the relevant art at the time of the effective filing date of the claimed invention to make a design choice of selecting predetermined categories, as claimed.  The acceleration or deceleration, turning left or right, and changing lanes are typical information for an autonomous vehicle in evaluating operation.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Levinson et al., with the use of predetermined categories, as claimed, to identify operations for calibration during these circumstances, allowing for analysis of the vehicle and improvement of the calibration.
As to claim 9, Levinson et al. discloses the method of claim 1.  The Examiner takes Official Notice that it was well known in the relevant art at the time of the effective filing date of the claimed invention to utilize a calibration table, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Levinson et al., with the use of a calibration table, as claimed, a standard computer programming tool to associate the data and allow for lookup of the expected data and comparison with the sensor data to evaluate the operations and calibration in a standard data comparison.
Claims 16 and 18 are rejected for the same reasoning as the rejection of claims 7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663